     3:19-cv-03308-JMC         Date Filed 01/16/20        Entry Number 25-1   Page 1 of 4




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


SOUTH CAROLINA DEMOCRATIC )                                Case No. 3:19-cv-03308-JMC
PARTY; DCCC; and DSCC,                     )
                                           )
                Plaintiffs,                )                      PROPOSED
                                           )
v.                                         )                 ORDER OF DISMISSAL
                                           )
MARCI ANDINO, in her official capacity )
as Executive Director of the South )
Carolina State Election Commission; )
JOHN WELLS, in his official capacity as )
Chair of the South Carolina State Election )
Commission; and CLIFFORD J. EDLER, )
HAROLD E. FAUST, and SCOTT )
MOSELEY, in their official capacities as )
members of the South Carolina State )
Election Commission,                       )
                                           )
               Defendants,
                                           )
__________________________________


       The Plaintiffs bring this action in their own behalf and on behalf of their members

arguing that South Carolina’s requirement to provide a full social security number (“SSN”) to

register to vote frustrates their mission to register voters. See Paragraphs 7 through 9 of the

Complaint, Document 1. Plaintiffs have informed this Court and Defendants that Plaintiffs plan

to file for a preliminary injunction given the impending 2020 election and their perception that

requiring potential voters to provide their whole SSN frustrates the mission of Plaintiffs to

increase voter registrations in South Carolina.

       The South Carolina Solicitor General has reviewed this matter and has filed a letter (the

“Letter”) dated January 15, 2020, Document # 24. According to the Letter, the requirement for

the full SSN apparently originated with an attorney general opinion from the Honorable Dan

                                            Page 1 of 4
     3:19-cv-03308-JMC         Date Filed 01/16/20         Entry Number 25-1       Page 2 of 4




McLeod in 1967. See Op. S.C. Att’y Gen., 1967 WL 11747 (September 29, 1967) (the “1967

Opinion”) that found in part that:

       Accordingly, it is the opinion of this Office that if a person acknowledges that he
       has a Social Security number he may be required to present that number before
       being issued a registration certificate. This is for the protection of the voter as
       well as to insure the purity of the elective process.

The South Carolina Solicitor General informed this Court in the Letter that while the Office of

the South Carolina Attorney General believed that the prior opinion might have been technically

correct at the time it was issued, that “we now deem it necessary to modify it [the Letter] in

keeping with the more modern practice of using only the last four digits of the SSN.” He further

points out that this Office [Office of the South Carolina Attorney General] generally resolves all

doubt in favor of the right to vote which is a fundamental right." Op. S.C. Att’y Gen., 2017 WL

1017485 (January 31, 2017).

       NOW THEREFORE, it is ordered that within thirty days of the date of this order, that

the South Carolina Election Commission will instruct the county boards of election to accept

mail-in voter registration applications (which includes downloadable, mail-in registration forms

that are returned via methods besides mail, such as in-person, fax, or e-mail) that include only

the last four digits of an applicant’s social security number and update their trainings

accordingly; and that within thirty days of the date of this order that the downloadable, mail-in

registration form will be updated to reflect that applications containing only the last four digits of

an applicant’s social security number will be accepted;

       AND IT IS FURTHER ORDERED, without objection of the parties, that this case is

dismissed;




                                             Page 2 of 4
     3:19-cv-03308-JMC        Date Filed 01/16/20        Entry Number 25-1       Page 3 of 4




       AND IT IS FURTHER ORDERED, that this court shall retain jurisdiction until after

the November 2020 elections, to revisit these matters should South Carolina fail to register

voters who do not give their entire social security number.


       IT IS SO ORDERED.

                                             J. Michelle Childs

                                             United States District Judge

Without objection:

                                             Alan Wilson, Fed. Bar No. 10457
                                             W. Jeffrey Young, Fed. Bar No. 6122


                                             Thomas Parkin C. Hunter, Fed. Bar No. 2018
                                             Harley Littleton Kirkland, Fed. Bar No. 12397
                                             OFFICE OF THE SOUTH CAROLINA
                                             ATTORNEY GENERAL
                                             Post Office Box 11549 Columbia, South Carolina
                                             29211-1549
                                             jyoung@scag.gov
                                             phunter@scag.gov
                                             hkirkland@scag.gov

                                             /s/ Thomas Parkin C. Hunter
                                             Senior Assistant Attorney General
                                             Attorneys for all Defendants

                                             BY: T. PARKIN C. HUNTER
                                             Senior Assistant Attorney General
                                             Attorney Id. #2018
                                             Office of the Attorney General
                                             Post Office Box 11549
                                             Columbia, SC 29211-1549
                                             ATTORNEYS FOR THE DEFENDANTS
                                             January ____, 2020
                                             Columbia, SC


                                             /s/ Christopher J. Bryant
                                             Marc E. Elias*
                                             Elisabeth C. Frost*

                                           Page 3 of 4
3:19-cv-03308-JMC   Date Filed 01/16/20     Entry Number 25-1    Page 4 of 4




                                Christopher J. Bryant, Federal ID 12538
                                Christina A. Ford*
                                PERKINS COIE LLP
                                700 Thirteenth St., N.W., Suite 600
                                Washington, D.C. 20005-3960
                                Telephone: (202) 654-6200
                                Facsimile: (202) 654-9959
                                melias@perkinscoie.com
                                efrost@perkinscoie.com
                                cbryant@perkinscoie.com
                                christinaford@perkinscoie.com


                                Attorneys for Plaintiffs
                                * admitted pro hac vice




                              Page 4 of 4
